EXHIBIT 10.52



BORDERS GROUP, INC.


OMNIBUS AMENDMENT NO. 2

         This OMNIBUS AMENDMENT NO. 2, dated as of May 20, 2003 (this
“Amendment”), is among BORDERS GROUP, INC. (the “Company”), BORDERS, INC.
(“Borders”), WALDEN BOOK COMPANY, INC. (“Walden”), WALDENBOOKS PROPERTIES, INC.
(“WPI”), BORDERS PROPERTIES, INC. (“BPI”), WILMINGTON TRUST COMPANY, not in its
individual capacity, except as expressly stated herein, but solely as Owner
Trustee (“Owner Trustee”), SAM PROJECT FUNDING CORP. I, as Investor
(“Investor”), SUNTRUST BANK, as Co-Arranger, Administrative Agent
(“Administrative Agent”), Real Estate Administrative Agent (“Real Estate
Administrative Agent”) and Documentation Agent (“Documentation Agent”), FLEET
NATIONAL BANK (f/k/a BankBoston, N.A.), as Co-Arranger (together with SunTrust
Bank, each a “Co-Arranger” and collectively, “Co-Arrangers”) and Syndication
Agent (“Syndication Agent”), and the Lenders party thereto (the “Lenders”).


BACKGROUND

         1.   The Company, Borders, Walden, WPI, BPI, Owner Trustee, Investor,
Administrative Agent, Syndication Agent, Real Estate Administrative Agent,
Documentation Agent and certain of the Lenders are parties to that certain
Participation Agreement, dated as of November 22, 1995, which was Amended and
Restated October 17, 1997, and which was amended pursuant to the Omnibus
Amendment dated as of June 21, 2002 (as heretofore amended, the “Participation
Agreement”).

         2.   Owner Trustee, as Borrower, Administrative Agent, Syndication
Agent and Real Estate Administrative Agent are parties to that certain Credit
Agreement, dated as of November 22, 1995, which was Amended and Restated as of
October 17, 1997, and which was amended pursuant to the Omnibus Amendment dated
as of June 21, 2002 (as heretofore amended, the “Credit Agreement”).

         3.   The parties hereto desire to amend the Participation Agreement,
the Credit Agreement and certain other Operative Agreements (as defined below)
in order to decrease the facility provided thereunder and reallocate the
outstanding amounts of the Loans among the Lenders.

         NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

         Section 1.   Definitions. Capitalized terms used in this Amendment and
not otherwise defined herein shall have the meanings assigned thereto in the
Participation Agreement.

         Section 2.   Certain Definitions.  Appendix A is hereby amended by
deleting the definitions “Aggregate Commitment Amount”, “New Synthetic Lease
Facility”, “Required Lenders” and “Restricted Payment Amount” and the following
definitions are substituted therefor:

           “Aggregate Commitment Amount” shall mean $25,000,000, as such amount
may be increased or decreased pursuant to the Credit Agreement.


           “New Synthetic Lease Facility” shall mean the Synthetic Lease
facility agented by SunTrust Bank to be entered into by the Company and certain
of its Subsidiaries on June 21, 2002 pursuant to the New Synthetic Lease
Documents with a total facility amount not to exceed $25,000,000.


           “Required Lenders” shall mean (i) Lenders whose Commitments aggregate
80% of the Commitments of all of the Lenders, or (ii) if the Commitments shall
have been terminated, Lenders whose outstanding Loans aggregate 80% of the total
principal amount of outstanding Loans hereunder.


           “Restricted Payment Amount” means, over the term of the Revolving
Credit Agreement, an amount not to exceed the sum of (i) $225,000,000 plus (ii)
the aggregate amount paid to the Company (whether in cash or in shares of the
Company’s stock), from time to time and at any time since the Omnibus Amendment
Effective Date, by officers, employees or directors of the Company or any of its
Subsidiaries in connection with the exercise of options to purchase shares of
the Company’s stock, plus (iii) the realized tax benefit (as calculated by the
Company in a manner satisfactory to the Agent) for tax years ending after the
Omnibus Amendment Effective Date, resulting from the exercise, from time to time
and at any time since the Omnibus Amendment Effective Date, of such options or
resulting from the lapse, from time to time and at any time since the Omnibus
Amendment Effective Date, of restrictions on (and vesting of rights in) certain
shares of the Company’s stock subject to the Management Stock Purchase Plan or
any similar successor plan. For purposes of calculating the Restricted Payment
Amount, to the extent shares of the Company’s stock are delivered to the Company
in payment of the exercise price of options, or in payment of taxes associated
with the exercise of options or the vesting of restricted shares, such delivered
shares are deemed to be repurchased by the Company at fair market value (as
defined in the Company’s stock option plan) on the date of delivery to the
Company. Such delivered share repurchases will serve to reduce the available
Restricted Payment Amount.


         Section 3.   Aggregate Limit on Loans.  (a) Section 2.01 of the
Participation Agreement is hereby amended by deleting the amount “$100,000,000”
where it appears in clause (a) of the first sentence thereof and substituting
therefor the amount “$25,000,000”.

         (b)   Section 2.02 of the Participation Agreement is hereby amended by
deleting the amount “$100,000,000” where it appears in the third line thereof
and substituting therefor the amount “$25,000,000”.

         Section 4.   Amendment of Commitments. Section 12.01 of the Credit
Agreement is hereby amended by deleting the amount “$100,000,000” where it
appears in clause (ii) of the second sentence thereof and substituting therefor
the amount “$25,000,000”.

         Section 5.   Amendment of Guarantee. Section 12.01(j) of the Guarantee
is hereby amended by deleting the amount “$75,000,000” where it appears in the
last line thereof and substituting therefore the amount “$25,000,000”.

         Section 6.   Commitments; Departing Lenders. Schedule II to the Credit
Agreement is hereby amended by deleting it in its entirety and substituting
therefor Schedule II attached hereto. On the date hereof, the Lenders that are
listed on Schedule II attached hereto (the “Remaining Lenders”) shall make
payments to the Administrative Agent, who shall distribute such payments to the
other Lenders (including the Departing Lenders) as prepayments of the principal
of such other Lenders’ Revolving Credit Loans and Swing Loans, such that, after
giving effect to such payment and distributions, each Lender’s outstanding
Revolving Credit Loans shall be equal to the product of (A) aggregate
outstanding Revolving Credit Loans times (B) such Lender’s Ratable Share. Such
payment shall be made in immediately available funds to such account as the
Administrative Agent shall specify to the Lenders. Each of the financial
institutions that was party to the Participation Agreement and the Credit
Agreement but is designated on the signature pages hereto as a “Departing
Lender” hereby acknowledges receipt as of the date hereof of the amounts
distributable to it pursuant to this Section, and in connection therewith such
Departing Lender shall have no further rights or obligations under the Operative
Agreements, except that all claims of the Departing Lenders pertaining to the
representations, warranties, covenants and indemnities of the Borrower, the
Guarantors and the Lessees under the Operative Agreements (without giving effect
to this Amendment) shall survive in accordance with the terms of the Operative
Agreements (without giving effect to this Amendment) to the extent such claims
arose out of events occurring prior to the date hereof.

         Section 7.   Notes. The Notes issued by the Borrower on the Omnibus
Amendment Effective Date to the Administrative Agent (the “Original Notes”)
shall be replaced with Tranche A Note and Tranche B Note issued by the Borrower
to the Administrative Agent for the benefit of the Lenders; upon such
replacement, such Original Notes shall be deemed to be cancelled. Any reference
to the Notes in the Operative Agreements shall be deemed to refer to such
replacement Notes.

         Section 8.   Guarantee; Representations. The Guarantors hereby affirm
their obligations under the Guarantee after giving effect to this Amendment.
Each Guarantor and each Lessee hereby represents and warrants that, after giving
effect to this Amendment, (i) no Lease Event of Default, Event of Default, Lease
Default or Default has occurred and is continuing or will result from this
Amendment, (ii) there shall not have occurred any event that could reasonably be
expected to have a Material Adverse Effect since the Balance Sheet Date, and
(iii) each representation and warranty of each Guarantor and each Lessee
contained in the Participation Agreement and the other Operative Agreements is
true and correct in all material respects on the date hereof as though made on
and as of the date hereof, except to the extent such representations or
warranties relate solely to an earlier date, in which case such representations
and warranties shall have been true and correct in all material respects on and
as of such earlier date.

         Section 9.    Conditions. The effectiveness of this Amendment shall be
conditioned upon the receipt by the Administrative Agent of the following
documents, each of which shall be satisfactory in form and substance to the
Administrative Agent: (i) the replacement Notes referred to in Section 7 of this
Amendment executed by the Borrower; (ii) certificates of an appropriate officer
of each of the Guarantors and the Lessees, dated as of the date hereof,
certifying as to (A) no amendments, modifications or supplements to the
Governing Documents of any Guarantor or Lessee and that such Governing Documents
are in full force and effect or attaching certified copies of any amendments,
modifications or supplements thereto, (B) the corporate actions taken by each of
the Guarantors and the Lessees authorizing the execution, delivery, and
performance hereof, and (C) the names, titles, incumbency, and specimen
signatures of the officers of each of the Guarantors and the Lessees authorized
to sign this Amendment on behalf of such Guarantor or Lessee; and (iii) receipt
by the Departing Lenders of the prepayment amounts of Revolving Credit Loans and
Swing Loans described in Section 6 hereof, together with the payment by the
Lessees and the Guarantors of all accrued interest, costs, expenses and fees of
the Departing Lenders in accordance with the Operative Agreements (including
their pro rata share of the Facility Fee due July 1, 2003.

         Section 10.    Miscellaneous. This Amendment shall be governed by, and
construed in accordance with, the laws of the state of New York. This Amendment
may be executed by the parties hereto and separate counterparts, (including by
facsimile), each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one in the same agreement.
The Operative Agreements, as amended hereby, remain in full force and effect and
are hereby ratified by each of the parties hereto. Any reference to any
Operative Agreement from and after the date hereof shall be deemed to refer to
such Operative Agreements as amended hereby, unless otherwise expressly stated.
The Company hereby agrees to promptly pay, or reimburse the Administrative Agent
and the Lenders for all costs and expenses, including reasonable legal fees and
disbursements, incurred by such Person in connection with this Amendment.

         Section 11.   Instruction to Owner Trustee. Each of the undersigned
Lessees and Agents (the “Instructing Parties”), by executing its counterpart of
this Amendment hereby authorizes and instructs the Owner Trustee to execute and
deliver this Amendment, the Tranche A Note and the Tranche B Note pursuant to
Section 4.2 of the Trust Agreement. Each of the undersigned Instructing Parties
hereby certifies that it has reviewed and approved of this Amendment, the
Tranche A Note and the Tranche B Note, and this instruction and such action by
the Owner Trustee pursuant to this instruction are not contrary to any
obligation of the Owner Trustee, and are consistent with, permitted by and in
compliance with each of the Operative Agreements. In order to induce the Owner
Trustee to take the foregoing actions, each of the undersigned Lessees hereby
agrees to indemnify Wilmington Trust Company, its directors, officers,
employees, and agents (each, an “Indemnitee”) for, and agrees to hold each
Indemnitee harmless against, any liability, loss or expense (including, without
limitation, legal and other professional fees and expenses) incurred by an
Indemnitee in connection with or arising out of the taking by Wilmington Trust
Company, as Owner Trustee, of the foregoing actions. In addition, the
undersigned Lessees hereby consent to the taking by the Owner Trustee of the
foregoing actions.

        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective duly authorized officers as of the year first above
written.


  BORDERS GROUP, INC., as a Guarantor       By: /S/ EDWARD W. WILHELM
               Name Printed: Edward W. Wilhelm   Title: Senior Vice President
and Chief Financial Officer               BORDERS, INC., as a Lessee and a
Guarantor           By: /S/ EDWARD W. WILHELM                Name Printed:
Edward W. Wilhelm   Title: Senior Vice President and Treasurer              
WALDEN BOOK COMPANY, INC., as a Lessee and a Guarantor           By: /S/ EDWARD
W. WILHELM                Name Printed: Edward W. Wilhelm   Title: Senior Vice
President and Treasurer               WALDENBOOKS PROPERTIES, INC., as a Lessee
and a Guarantor           By: /S/ EDWARD W. WILHELM                Name Printed:
Edward W. Wilhelm   Title: Senior Vice President and Treasurer              
BORDERS PROPERTIES, INC., as a Lessee and a Guarantor           By: /S/ EDWARD
W. WILHELM                Name Printed: Edward W. Wilhelm   Title: Senior Vice
President and Treasurer               PLANET MUSIC, INC., as a Guarantor        
  By: /S/ EDWARD W. WILHELM                Name Printed: Edward W. Wilhelm  
Title: Senior Vice President and Treasurer               BORDERS ONLINE,LLC., as
a Guarantor           By: /S/ EDWARD W. WILHELM                Name Printed:
Edward W. Wilhelm   Title: Senior Vice President and Treasurer              
BORDERS OUTLET, INC., as a Guarantor           By: /S/ EDWARD W. WILHELM
               Name Printed: Edward W. Wilhelm   Title: Senior Vice President
and Treasurer               BORDERS FULFILLMENT, INC., as a Guarantor          
By: /S/ EDWARD W. WILHELM                Name Printed: Edward W. Wilhelm  
Title: Senior Vice President and Treasurer               THE LIBRARY, LTD., as a
Guarantor           By: /S/ EDWARD W. WILHELM                Name Printed:
Edward W. Wilhelm   Title: Senior Vice President and Treasurer              
BORDERS ONLINE, INC., as a Guarantor           By: /S/ EDWARD W. WILHELM
               Name Printed: Edward W. Wilhelm   Title: Senior Vice President
and Treasurer               WILMINGTON TRUST COMPANY, not in its individual
capacity, but solely as Owner Trustee           By: /S/ JOSEPH B. FELL   
               Name Printed: Joseph B. Fell   Title: Assistant Vice President  
            SAM PROJECT FUNDING CORP. I           By: /S/ LORI GEBRON       
               Name Printed: Lori Gebron   Title: Vice President              
SUNTRUST BANK, as Co-Arranger, Documentation Agent, Administrative Agent and a
Lender           By: /S/ WILLIAM C. HUMPHRIES             Name Printed: William
C. Humphries   Title: Director               FLEET NATIONAL BANK, as Co-Arranger
and Syndication Agent           By:                            
                                     Name Printed:   Title:               PNC
BANK NATIONAL ASSOCIATION, as a Departing Lender           By: /S/ SHARON L.
GEFFEL             Name Printed: Sharon L. Geffel   Title: Assistant Vice
President               COMERICA BANK, as a Departing Lender           By: /S/
DAVID C. BIRD                    Name Printed: David C. Bird   Title: Vice
President               HIBERNIA NATIONAL BANK, as a Lender           By: /S/
LAURA K. WATTS             Name Printed: Laura K. Watts   Title: Vice President
              THE BANK OF NEW YORK, as a Lender           By: /S/ WILLIAM BARNUM
            Name Printed: William Barnum   Title: Vice President              
U.S. BANK NATIONAL ASSOCIATION, as a Departing Lender           By: /S/ THOMAS
L. BAYER             Name Printed: Thomas L. Bayer   Title: Vice President      
        WACHOVIA BANK, NATIONAL ASSOCIATION, as a Departing Lender           By:
/S/ WILLIAM F. FOX             Name Printed: William F. Fox   Title: Vice
President               NATIONAL CITY BANK, as a Departing Lender           By:
/S/ BRIAN R. STRAYTON             Name Printed: Brian R. Strayton   Title: Vice
President               MERRILL LYNCH BUSINESS FINANCIAL SERVICES INC., as a
Lender           By: /S/ RANDALL R. MECK             Name Printed: Randall R.
Meck   Title: Vice President            

--------------------------------------------------------------------------------



SCHEDULE II



Commitments of Lenders

Name of Lender Address for Notices Amount of Commitment Ratable Share SunTrust
Bank 303 Peachtree Street
Atlanta, GA 30308
Attn.: Jonathan Simon
Fax No.: 404/588-8506 $5,000,000 20%         Hibernia National Bank 313
Carondelet Street
6th Floor
New Orleans, Louisiana 70130
Attn: Matt Breaux
Fax No.: 504/533-5344 $5,000,000 20%         Merrill Lynch Business Financial
Services Inc. 222 North LaSalle Street
17th Floor
Chicago, Illinois 60601
Attn: Valerie Moore
Fax No.: 312/269-1379 $15,000,000 60%